       Case 1:17-cv-00999-RDM Document 114-1 Filed 10/14/20 Page 1 of 1




                  �niteh- �tates Qiourt of J\ppeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5080                                                    September Term, 2020
                                                                           1 :17-cv-00999-RDM
                                                          Filed On: October 14, 2020
California Association of Private Postsecondary
Schools,

              Appellant

       V.

Betsy DeVos, in her official capacity as
Secretary of the Department of Education. and
Department of Education,

              Appellees

       BEFORE:        Tatel and Katsas, Circuit Judges, and Sentelle, Senior Circuit Judge

                                           ORDER

       Upon consideration of the suggestion of mootness and request to vacate, it is

         ORDERED that this appeal be dismissed as moot. See Akiachak Native Community
v. U.S. Dep't of Interior, 827 F.3d 100, 113 (D.C. Cir. 2016) (noting the "well-settled principle
of law'' that "when an agency has rescinded and replaced a challenged regulation, litigation
over the legality of the original regulation becomes moot."). The district court's opinion and
order filed January 31, 2020, are hereby vacated, and the case is remanded to the district
court with instructions to dismiss the case as moot. See U.S. Bancorp Mortgage Co. v.
Bonner Mall P'ship, 513 U.S. 18, 23 (1994); Maydak v. United States, 630 F.3d 166, 177
(D.C. Cir. 2010).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to issue the mandate forthwith to the district court.

                                          Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Manuel J. Castro
                                                            Deputy Clerk
